Citation Nr: 9909821	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-10 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for disability 
resulting from asbestos exposure.

3.  Entitlement to service connection for a respiratory 
condition.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for residuals of cold 
trauma.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from January 1941 to February 
1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDINGS OF FACT

1.  There is no medical diagnosis indicting that the veteran 
currently suffers from tinnitus, disability resulting from 
asbestos exposure, a respiratory condition, a back condition, 
or residuals of cold trauma.

2.  An unappealed RO decision in January 1991 denied the 
veteran's claim for service connection for bilateral hearing 
loss.

3.  Additional evidence submitted since the RO's January 1991 
decision, which denied the veteran's claim for service 
connection for bilateral hearing loss, does not bear directly 
and substantially upon the issue under consideration, nor is 
it, by itself or in conjunction with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.
CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for tinnitus, disability resulting from asbestos exposure, a 
respiratory condition, a back condition, and residuals of 
cold trauma, are not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The January 1991 RO decision, which denied the veteran's 
claim for service connection for bilateral hearing loss, is 
final.  38 U.S.C.A. § 7105 (West 1991).

3.  The evidence received since the January 1991 RO decision, 
which denied the veteran's claim for service connection for 
bilateral hearing loss, is not new and material, and the 
veteran's claim for that benefit has not been reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, initially the Board must determine whether the 
veteran has submitted well grounded claims as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, there must be a medical 
diagnosis of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

Service medical records do not reflect treatment or a 
diagnosis related to tinnitus, disability resulting from 
asbestos exposure, a back condition, or residuals of cold 
trauma.  The veteran's chest was reported as normal on a 
March 1941 record relating to treatment for a fever.  
Although the veteran was treated for various ear disorders 
during service, he had no complaints or treatment related to 
tinnitus.  The veteran's December 1946 service separation 
physical examination report noted that a chest X-ray showed 
hilar calcifications.  No pertinent physical abnormalities 
were noted.  There was no radiological or clinical diagnosis 
of a respiratory disorder, including asbestosis. 

As the record stands, there is no medical diagnosis 
indicating that the veteran currently suffers from tinnitus, 
disability resulting from asbestos exposure, a respiratory 
condition, a back condition, or residuals of cold trauma.  
The veteran's contentions, by themselves, are insufficient to 
establish a current disability or to satisfy the nexus 
requirement.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1995) (holding that laypersons are not competent to offer 
medical opinions).  As the veteran has not presented any 
medical evidence that he currently suffers from tinnitus, 
disability resulting from asbestos exposure, a respiratory 
condition, a back condition, or residuals of cold trauma, the 
Board finds that his claims for service connection are not 
well grounded and must be denied.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this decision, the 
Board is informing the veteran that disability claims require 
a medical diagnosis of current disability as well as medical 
evidence of a nexus to service to meet the requirements of a 
well-grounded claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).

II.  Application To Reopen A Claim For Service Connection For 
Bilateral Hearing Loss.

In January 1991 the RO adjudicated the veteran's claim for 
entitlement to service connection for bilateral hearing loss.  
The January 1991 denial of the veteran's claim of entitlement 
to service connection for bilateral hearing loss became 
final, as outlined in 38 U.S.C.A. § 7105 (West 1991), when 
the veteran did not appeal that decision.  As such, the claim 
may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1998).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  In order to be "material," 
evidence must be probative as to an element which was a 
specified basis of the prior final disallowance.  Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998); Elkins v. West, No. 
97-1534 (U.S. Vet. App. Feb. 17, 1999) (en banc); Winters v. 
West No. 97-2180 (U.S. Vet. App. Feb. 17, 1999) (en banc).

The evidence in the claims file at the time of the January 
1991 RO decision consisted of the veteran's service medical 
records and a November 1990 VA audiological examination 
reflecting a diagnosis of bilateral middle to high frequency 
sensorineural hearing loss.  The RO denied the veteran's 
claim on the basis that the veteran's hearing was normal on 
his service separation physical, and that there was no 
medical evidence linking the veteran's hearing loss to his 
service.

The veteran has not submitted any new evidence in conjunction 
with this claim.  Accordingly, the Board concludes that the 
veteran has not submitted any "new and material" evidence 
as contemplated by 38 C.F.R. § 3.156(a), and the veteran's 
application to reopen his claim must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).

III.  Conclusion

The veteran and his representative have stated that the 
veteran is entitled to a "thorough and contemporaneous 
examination."  However, the veteran has not submitted 
evidence of a well grounded claim.  Where the veteran has not 
met the burden of submitting a well grounded claim, the VA 
has no further duty to assist him in developing facts 
pertinent to his claim, including providing him with a 
medical examination.  Epps, supra.

The Board also notes that an independent medical expert 
opinion (IME) has been requested on behalf of the veteran in 
conjunction with his current appeal.  When, in the opinion of 
the Board, additional medical opinion is warranted by the 
medical complexity or controversy involved in an appeal, the 
Board may obtain an advisory medical opinion from one or more 
independent medical experts who are not employed by the VA.  
See 38 U.S.C.A. § 7109 (West 1991 & Supp. 1998); 38 C.F.R. § 
20.901(d) (1998).  The necessity of obtaining such an opinion 
is left to the discretion of the Board.  Bielby v. Brown, 7 
Vet. App. 260, 269 (1994).  While the law authorizes 
procurement of an advisory medical opinion from one or more 
medical experts who are not VA employees when warranted by 
the medical complexity or controversy involved in a pending 
claim (38 C.F.R. § 3.328), the need for such an action is not 
shown in the present matter.  Further, the veteran's claims 
are not well grounded, and the evidence of record cannot be 
said to present a question of medical complexity or 
controversy warranting such a step.

The veteran has also requested "entitlement to an adequate 
reason and bases."  This issue is an ancillary issue to the 
veteran's underlying claims.  The adequacy of the reasons and 
bases of the decision denying a benefit may be contested only 
as part of an appeal on the merits of the decision rendered 
on the primary issues.


ORDER

Evidence of well-grounded claims having not been submitted, 
service connection for tinnitus, disability resulting from 
asbestos exposure, a respiratory condition, a back condition, 
and residuals of cold trauma, is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for bilateral hearing loss is denied.



		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals



 

